I do not think that the justice of this case requires that a new trial should be granted. If the defendant has no assets subject to the plaintiff's demand, it would be an easy thing for him to set it forth in an affidavit. As he will not do this, we may take it for granted that, although the jury found for the plaintiff without evidence, they did not find against the truth of the case. The object of the defendant seems to be to defeat the plaintiff's claim, not upon the merits, but by the statute of limitation. Under these circumstances, (210) as the plaintiff has a verdict, I am not disposed to deprive him of it. I think the rule for a new trial should be discharged.